Filed 6/14/22 P. v. Reynaud CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B313412
                                                             (Super. Ct. No. 1443063)
     Plaintiff and Respondent,                               (Santa Barbara County)

v.

ANNAMARIE REYNAUD,

     Defendant and Appellant.


      AnnaMarie Reynaud appeals a victim restitution order
following her conviction of diversion of construction funds (Pen.
Code, § 484b),1 a felony; obtaining services/money by false
pretenses (§ 532, subd. (a)), a felony; and contracting without a
license (Bus. & Prof. Code, § 7028, subd. (a)), a misdemeanor.
      Pursuant to a plea bargain, Reynaud pled guilty to various
offenses, including diversion of construction funds, obtaining
services by false pretenses, and contracting without a license.


       All further statutory references are to the Penal Code
         1

unless otherwise stated.
She also admitted that she diverted property of a value exceeding
$200,000 and defrauded residential property owners.
       Reynaud was placed on probation and ordered to pay
restitution to her victims, Ron and Laura Dinning, who had paid
Reynaud money to build a house for them. We conclude, among
other things, that the trial court did not abuse its discretion by
ordering restitution in the amount of $2,598,917. We affirm.
                               FACTS
       In 2013, the People filed a five-count felony complaint
against Reynaud. They alleged she had committed the offense of
diversion of construction funds (§ 484b) (count 1); grand theft of
personal property (§ 487, subd. (a)) (count 2); obtaining
services/money by false pretenses (§ 532, subd. (a)) (count 3);
failure to file an income tax return (Rev. & Tax Code, § 19706)
(count 4); and contracting without a license (Bus. & Prof. Code,
§ 7028, subd. (a)) (count 5).
       Reynaud entered into a plea agreement. She pled guilty to
counts 1, 3, and 5. She also made the following admissions: she
1) unlawfully diverted construction funds from the Dinnings “in
an amount exceeding $200,000”; 2) “fraudulently” obtained
money from the Dinnings; and 3) “acted in the capacity of a
general contractor when [she] was not licensed by the
Contractor’s State Licensing Board and [she] knew [she] was not
licensed.”
       The trial court held a victim restitution hearing and made
the following factual findings:
       The Dinnings lost their Montecito home to the Tea Fire on
November 13, 2008. Reynaud sent them an unsolicited fax
claiming she could build a replacement “green home” that would




                                2
never burn and could be built at the same or less cost than
“conventional” construction.
       Relying on Reynaud’s representations, the Dinnings signed
a “Sal Construction” contract “with the understanding” that
Reynaud would be acting as the general contractor for Sal
Construction. The Dinnings did not know that Reynaud was not
a general contractor. They would not have entered into the
construction contract had they known that fact.
       Alonso Salizar was the “principal” general contractor of Sal
Construction. Before executing the contract, Reynaud asked
Salizar to “perform general contractor functions under his
license” as a “Project Manager.”
       Salizar told Norma Hansen, a district attorney
investigator, that he had been injured and was not able to
provide any oversight for the construction project. Reynaud then
performed general contracting functions for the Dinnings’ project.
She took the bid for the job, wrote and presented the construction
contract, paid subcontractors, ordered materials, and collected
payments from the Dinnings.
       In 2014, Hansen told the Dinnings that homeowners had
filed complaints against Reynaud with the California Contractors
State Licensing Board (CCSLB) dating back to 1996. CCSLB
“violation citations” included, among other things, contracting
without a license, false advertising, aiding and abetting an
unlicensed contractor. The Dinnings also learned that Reynaud
had not held a contractor’s license since 2003.
       The Dinnings retained an attorney to terminate the
construction contract because Reynaud was contacting without a
license, she did not complete the project within the contract
period, she made “progress draws unrelated to the progress of the




                                 3
work,” she did not use licensed subcontractors, she failed to pay
suppliers and subcontractors, and she diverted funds paid for the
construction contract.
       The Dinnings paid $546,942.55 toward the full contract
price of $873,000 for the completed job. They had paid 62 percent
of the contract price but the project was only 30 to 40 percent
complete. The Dinnings did not have sufficient funds to complete
the unfinished construction work. They had no home to live in,
monthly mortgage payments, and they had exhausted their
insurance proceeds. They had to “short sell” the uncompleted
home to Michael Tansy and they suffered a substantial financial
loss in the amount of $2,598,917.
       The trial court found Reynaud did not meet “her burden of
proof” to contest the amount of loss claimed by the Dinnings. It
issued an order of restitution in the amount of $2,598,917.
                            DISCUSSION
       Reynaud contends the evidence at the restitution hearing
was not sufficient to support the trial court’s findings and the
amount of restitution it ordered. We disagree.
       A court may compensate a victim for any economic loss
which is proved to be the direct result of the defendant’s criminal
behavior. (People v. Kelly (2020) 59 Cal.App.5th 1172, 1179.) A
victim’s “ ‘restitution right is to be broadly and liberally
construed.’ ” (Id. at p. 1180.) A victim’s statement of the amount
of loss “may be sufficient to support a prima facie showing of
loss.” (Id. at p. 1183.)
               The Evidence at the Restitution Hearing
       At the restitution hearing, the prosecutor introduced,
without objection, the declarations of Ron Dinning and Michael
Tansy. Dinning declared that he did not know Reynaud was not




                                 4
a licensed contractor. Had he known that he “would have never
hired her.” Reynaud did not complete the construction project.
“While [the Dinnings] had paid [Reynaud] $546,942.55 towards
the contract price of $873,000, or approximately 62% of the
contract price, because of theft, incompetence, or both, by
[Reynaud], the project was only between 30-40% complete.” The
Dinnings terminated the contract with Reynaud, but without
“sufficient funds to complete the project and no house to live in,
but still having to pay a substantial mortgage payment, [they]
had no choice but to sell [their] uncompleted home in a short sale,
which Michael Tansy purchased for $400,000.” With interest
accrued from the date of their termination letter (November
2010), their total loss was $2,598,917.
       Tansy declared he purchased the uncompleted house in a
short sale from the Dinnings. The electrical “was installed but
had to all be torn out because it wasn’t to code.” The “gauge of
the wiring was incorrect” and had to be removed. After
construction was eventually completed, the property had an
appraised value of $1.6 million.
       Reynaud testified she was “the project manager” and Sal
Construction was the “general contractor.” She was not “acting
in the capacity of a general contractor.” She never claimed she
was a general contractor. “[T]he activities . . . that I manage on
the projects for Sal Construction is not crossing or blurring any
lines that we are conducting the business illegally.” She pled
guilty and admitted she was acting as a general contractor and
not licensed, but she made those admissions “under duress.” Ron
Dinning lied to the district attorney investigator who convinced
the prosecutor to believe “their money had been taken and
inappropriately applied. And that did not happen.”




                                 5
       Reynaud said she was “fronting money to the Dinnings to
get this building done” because they did not have the money. She
provided a detailed list of the money she paid for construction
materials and costs. She was paid “less than what” she should
have been paid for the rebuilding work completed on the house.
                          Abuse of Discretion
              By Not Reducing the Restitution Amount?
       Reynaud contends the trial court erred “in not reducing the
alleged loss by the value added by the rebuilding performed
under the contract and the costs of supplies ordered and
delivered to the site.” (Capitalization omitted.) She claims the
court abused its discretion by not crediting her testimony on
these issues.
       The People respond that Reynaud “is estopped by her guilty
plea from asserting” this claim. The People contend: 1) because
Reynaud pled guilty to contracting without a license, she is
subject to “the contractors’ licensing law–which requires an
unlicensed contractor to disgorge all compensation received
without reductions or offsets for the value of materials or services
it provided,” and 2) the trial court properly rejected Reynaud’s
testimony by finding she was not credible.
       “ ‘A restitution order is reviewed for abuse of discretion and
will not be reversed unless it is arbitrary or capricious.’ ” (People
v. Kelly, supra, 59 Cal.App.5th at p. 1181.) At the restitution
hearing, “it is the defendant’s burden to prove ‘that the amount
claimed is excessive.’ ” (Id. at p. 1185.)
       In her guilty plea Reynaud admitted that she was an
unlicensed contractor. Consequently, she may not claim that she
is entitled to an offset or reduction for the value of her services or
the expenses she incurred. State law “requires an unlicensed




                                  6
contractor to return all compensation it received, without
reductions or offsets for the value of materials or services it
provided.” (Karton v. Ari Design & Construction, Inc. (2021) 61
Cal.App.5th 734, 739-740.) Moreover, Tansy said Reynaud’s
work was incomplete and substandard. The electrical work was
not compliant with the building code and it had to be removed.
      The trial court also found Ron Dinning’s declaration was
credible, and Reynaud’s testimony was not. It said that Reynaud
was “less than forthcoming in providing her personal financial
information as directed by the court and probation” after being
placed on probation; that she claimed she was not guilty of the
crime that she had previously admitted. A defendant’s testimony
may be impeached by a prior conviction. (People v. Clark (2011)
52 Cal.4th 856, 932.) The court could find that her claim that she
was not acting as a general contractor was undermined by her
testimony about her activities overseeing the construction work.
      Reynaud claimed she did not divert construction funds, but
she previously had admitted that she had “unlawfully diverted
construction fund[s]” from the Dinnings “in an amount exceeding
$200,000.” The percentage of work completed on the project was
substantially lower than the percentage of money the Dinnings
paid on the contract to complete the job. The trial court said:
“Reynaud’s testimony was simply not credible,” it “should be
disregarded,” and, therefore, “this Court has only evidence from
the victims, by way of statements in the probation report and
declarations from Ron Dinning and Michael [Tansy]” that
support the victims’ claim of financial loss.
      We do not weigh the evidence, resolve evidentiary conflicts,
or decide the credibility of the witnesses. Those are matters




                                7
exclusively decided by the trial court. (People v. Miranda (2016)
2 Cal.App.5th 829, 838.) There was no abuse of discretion.
                          DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:




             YEGAN, J.




             PERREN, J.




                                8
                   James E. Herman, Judge

           Superior Court County of Santa Barbara

               ______________________________



      Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr. and Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.




                              9